UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6206



BILLY RAY COPLEY,

                                               Plaintiff - Appellant,

          versus


THEODIS BECK; BOYD      BENNETT;   PAULA   SMITH;
GEORGE KENWORTHY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00876-FL)


Submitted: May 18, 2006                             Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Ray Copley, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Billy   R.   Copley   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.            Copley v.

Beck, No. 5:04-ct-00876-FL (E.D.N.C. Jan. 26, 2006).              We deny

Copley’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 2 -